Case 2:18-mj-00121 Document 3 Filed 11/02/18 Page 1 of 5 PagelD #: 3
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

 

 

 

 

 

 

 

 

United States of America )
v. )
Devon Alexander ) Case No.
) 2:18-mj-00121
)
)
) f na
Defendant(s) NOV 2 2018
CRIMINAL COMPLAINT one SiO ge

 

 

 

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of August 16, 2018 in the county of Kanawha in the
____ Southern District of West Virginia _, the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Section 922(g)(1) felon in possession of a firearm

This criminal complaint is based on these facts:

See attached Affidavit.

aA Continued on the attached sheet.

A 4 £0 bhagl
LL. fle hi V/A

Complainant ’s signature

Det. A.D. Aldridge, MDENT, CPD

 

Printed name and title

Sworn to before me and signed in my presence. eet

  
    

   

Date: 11/02/2018

Sey

    

Siidge’s signat URE

 

Ma, a
City and state: Charleston, West Virginia nnn Dwane L. Tinsley, U.S. Magistrate Judge _

Printed name and title
Case 2:18-mj-00121 Document 3 Filed 11/02/18 Page 2 of 5 PagelD #: 4

AFFIDAVIT
I, Adam Aldridge, being first duly sworn, do hereby depose and state as follows:

1. I have been employed by the Charleston Police Department for approximately 4
years, and am currently assigned to the Metropolitan Drug Enforcement Network Team
(“MDENT”). As a Detective for the Metro Drug Unit, I am charged with enforcing the Controlled
Substances Act (21 U.S.C. § 801, et seq.), the West Virginia Uniform Controlled Substance Act,
and other state and federal criminal statutes.

2. I have received extensive training in narcotics investigations, including the Reid
Interview and Interrogation Techniques Course (Basic and Advanced) and the Desert Snow
Criminal, Narcotics & Terrorism Interdiction Workshop. I have also received training in firearms
use and handling, and firearms-related investigations. |

3. In my capacity as an MDENT detective, I perform various tasks which include, but
are not limited to:

a. functioning as an undercover agent primarily for the purpose of obtaining
information concerning drug traffickers and the inner working of drug
organizations;

b. functioning as a surveillance agent observing and recording movements of persons
trafficking in drugs and those suspected of trafficking in drugs;

c. functioning as a case agent, which entails the supervision of specific investigations;

d. tracing monies and assets gained by drug traffickers from the illegal sale of drugs;
and

e. interviewing witnesses and informants relative to the illegal traffic of drugs and the

distribution of monies and assets derived from the illegal traffic of drugs.
Case 2:18-mj-00121 Document 3 Filed 11/02/18 Page 3 of 5 PagelD #: 5

4, During my tenure with the Charleston Police Department, I have investigated
numerous cases involving the use, consumption, sale and possession of illegal controlled
substances. I routinely deal with the investigation of trafficking and possession of various
controlled substances including methamphetamine, cocaine, cocaine base (“crack”), heroin,
pharmaceuticals, and other street drugs. As a result, | am intimately familiar with the appearance,
packaging, and paraphernalia associated with controlled substances. Through my training and
experience, I have also become familiar with user versus distribution-level amounts of controlled
substances. I have conducted and supervised numerous “controlled purchases” of narcotics,
through which I have become familiar with the habits, techniques, procedures, and organization of
drug traffickers.

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents/officers and witnesses. This affidavit is
intended to demonstrate that there is sufficient evidence to establish probable cause for this warrant
and does not set forth all of my knowledge about this matter.

6. On or about August 14, 2018, MDENT made a controlled purchase of
methamphetamine from an individual known as “V” at 408A Wyoming St., Charleston, Kanawha
County, WV (hereinafter, the “Wyoming Street Residence”).

7. Based in part of that controlled purchase, an MDENT detective acquired a search
warrant for the Wyoming Street Residence on August 14, 2018.

8. I participated in the execution of that warrant on August 16, 2018.

9. Upon entering the Wyoming Street Residence, | encountered three males on
couches in the family room. While other MDENT officers secured those individuals, I continued

to clear the Wyoming Street Residence.
Case 2:18-mj-00121 Document 3 Filed 11/02/18 Page 4 of 5 PagelD #: 6

10. I encountered Devon ALEXANDER in a bedroom in the rear part of the Wyoming
Street Residence.

11. When IJ entered the bedroom, I saw ALEXANDER attempt to stuff a black object
underneath the mattress of the bed. He stopped and fled towards a door in the back of the bedroom.
When ALEXANDER was partly out of the door, I saw him throw the black object over a banister
and into the front yard of the Wyoming Street Residence.

12. A DEA agent observed ALEXANDER from outside of the Wyoming Street
Residence, also saw ALEXANDER throw the black object over the banister.

13. Officers immediately recovered the black object that ALEXANDER had in his
possession when I encountered him — and which he subsequently threw over the banister and into
the front yard of the Wyoming Street Residence — and determined that it was a Citadel 1911-Al
FS, .45 caliber semi-automatic handgun (the “Firearm’’).

14. ALEXANDER was convicted on or about August 15, 2012, in the Court of
Common Pleas of Summit County, Ohio, of tampering with evidence, in violation of Ohio Revised
Code § 2921.12(A)(1). That is a crime punishable by a term of imprisonment exceeding one year.

15. ALEXANDER is, under 18 U.S.C. § 922(g), prohibited from possessing any
firearm that has travelled in and affected interstate commerce.

16. An agent of the Bureau of Alcohol, Tobacco, Firearms, and Explosives conducted
an investigation and determined that the Firearm was manufactured outside of the state of West
Virginia, and has travelled in and affected interstate commerce.

17. Charleston, Kanawha County, West Virginia is within the Southern District of West

Virginia.
Case 2:18-mj-00121 Document 3 Filed 11/02/18 Page 5 of 5 PagelD #: 7

18. Based on the above-stated information, your affiant submits that there is probable
cause to believe that on or about August 16, 2018, ALEXANDER possessed the Firearm in

violation of 18 U.S.C. § 922(g)(1).

Further your Affiant sayeth naught.
Respectfully submitted,

Wit Whit.

Detective Adam Aldridge
Metropolitan Drug Enforcement Network Team

Sworn to me and subscribed in my presence this 2" day of November, 2018.

oo
voici on

enone we Sg a
ot i “escent

a

fo Ss Kp

DwanéT .. rinsley

NO United States Magistrate Judge - >

    
 
   
